Citation Nr: 1400160	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-41 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating, in excess of 0 percent, for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1982 to August 1985, and from June 1986 to January 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded the case in January 2013 so that the Veteran could be scheduled for a Board videoconference hearing.  This was accomplished.  The Veteran provided testimony at a June 2013 Board videoconference hearing.  The hearing transcript has been associated with the claims file.  Accordingly, the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire rating period, audiometric testing has revealed a 35 decibel puretone threshold average and 100 percent speech discrimination in the right ear, and a 65 decibel puretone threshold average and 48 percent speech discrimination in the left ear.  


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 0 percent, for bilateral hearing loss have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a March 2010 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  

The Veteran was afforded VA examinations in March 2010 and October 2011 to address the rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 VA examination obtained is adequate for rating purposes.  The VA compensation examination included a complete audiological examination of the Veteran and addressed all the relevant rating criteria for rating bilateral hearing loss.  

Puretone thresholds were not provided during October 2011 VA audiometric testing as the VA examiner stated that the results were not valid for rating purposes.  The Board finds that the VA examiner provided sufficient reasons for this opinion, stating that responses from audiometric testing were inconsistent with prior testing results, and indicated that results were inconsistent with observed speech recognition during evaluation.  The October 2011 VA examiner's findings tend to be supported by VA and private audiology evaluations in 2012 and 2013 which also reflect invalid or inconsistent audiometric testing responses from the Veteran.  

While June 2013 lay testimony from the Veteran indicates that his hearing has worsened over time, the Veteran does not specifically assert that bilateral hearing loss increased in severity since the most recent rating examination.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, the record shows consistently invalid audiometric testing results provided by the Veteran during both his VA and private evaluations subsequent to the March 2010 VA examination.  Due to the multiple inconsistencies noted during testing and repeat testing on audiometric evaluations completed by multiple treatment providers, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, VA treatment records, a private audiological evaluation, and lay statements and testimony.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis 

The Veteran is service connected for bilateral hearing loss, which is currently rated as 0 percent disabling.  The Veteran contends that an increased (compensable) rating is warranted for bilateral hearing loss.  He provided lay testimony during the course of June 2013 Board videoconference hearing describing current hearing difficulties, including difficulty with hearing a radio which he carries with him at work as a security guard, difficulty hearing family members talk, and difficulty hearing over the phone.   

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a compensable evaluation in excess of 0 percent is not warranted for bilateral hearing loss.  The evidence shows that for the entire rating period audiometric testing revealed a 35 decibel puretone threshold average and 100 percent speech discrimination in the right ear, and a 65 decibel puretone threshold average and 48 percent speech discrimination in the left ear.

VA audiological examinations were completed in March 2010 and October 2011.  While the Board finds that he March 2010 VA audiological examination is sufficient for rating purposes; October 2011 testing results could not be reported as the VA examiner opined that the results were not valid for rating purposes.  The VA examiner provided adequate reasons for this opinion, indicating that the Veteran's responses were inconsistent with responses with prior VA hearing tests in March 2010 and May 2011.  Moreover, when the Veteran's left hearing aid was reprogrammed to the May 2011 test results, he appeared to communicate quite well.  The VA examiner also indicated that speech discrimination scores were invalid, and not appropriate for this Veteran.  

While the Veteran has testified as to poor treatment by the October 2011 VA examiner and the Board is sympathetic to his complaint, the Board finds, nonetheless, that the October 2011 VA examiner provided adequate reasons and bases for finding that audiometric testing results during examination were not valid.  Moreover, the VA examiner's conclusions as to the invalidity of the Veteran's test results tend to be supported by VA audiology evaluations conducted for treatment purposes as well as private December 2011 audiology evaluations, which also reflect invalid audiometric test results for the Veteran from multiple treatment providers, and on repeat testing.  

A July 2012 VA audiology note shows that results from that day's evaluation continued to remain inconsistent  when compared to previous test results.  Distortion-product otoacoustic emission (DPOAE) testing results were also inconsistent with volunteered responses during pure tone air conduction tests.  For these reasons, the treating audiologist could not make a recommendation for amplification due to inconsistencies.  Insomuch as the Veteran had additional complaints of ear drainage, he was referred to an ENT for evaluation.  

An August 2012 VA audiology reevaluation show that audiometric testing results remained inconsistent.  The audiologist could not issue new hearing aid due to inconsistencies on testing.  A September 2012 audiology note also reflects invalid testing results.  The VA examiner stated that audiometric testing showed a significant change from the Veteran's 2010 examination, of 45 to 50 decibels.  The Veteran was reinstructed several times during testing, but would provide inconsistent answers each time.  Due to the possible change in right ear hearing, an MRI of the head was suggested.  A May 2013 audiology note showed that the Veteran had been evaluated on several occasions, and there were concerns with respect to the inconsistencies between the various tests that constitute an evaluation.  MRI results were reviewed and were stated to be normal for the inner auditory canals and cerebellarpointine angle.    

A January 2012 private audiological evaluation, completed by E.P., also reflects inconsistencies in the Veteran's audiological testing.  E.P. stated that the Veteran was seen twice in December 2011 for a complete hearing evaluation because initial testing results obtained were not accurate.  The second appointment showed some difference in the Veteran's responses, especially in the left ear.  Speech reception thresholds did not correlate well with pure tone averages in the left ear, and they were not able to obtain speech recognition thresholds for the right ear.  E.P. stated that at this point, they were not very comfortable with his responses and a hearing aid was only recommended for the left ear. 

The January 2012 private audiological evaluation included a graph of a December 2011 audiogram.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds, however, that the graphical audiometric data associated with the December 2011 private audiogram is not clear, as it does not clearly identify at what Hertz, the puretone thresholds were recorded.  Additionally, it does not appear that the private hearing aid technician used the Maryland CNC to measure speech discrimination.  Because an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist, and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test, December 2011 private audiometric findings may not been considered in evaluating the Veteran's disability. 
38 C.F.R. § 4.85(a).  

VA audiology notes of record do not include specific audiometric findings, but instead identify sensorineural hearing loss described as mild to profound in various threshold levels.  Additionally, VA audiology evaluations used the CID W-22 word lists, and not the Maryland CNC, to measure speech discrimination.  For these reasons, the Board finds that the most probative evidence of record addressing the current severity of the Veteran's hearing disability is provided by the March 2010 VA examination.  


On the VA audiological evaluation in March 2010, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
30
40
55
LEFT
40
60
70
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 48 percent in the left ear.  The March 2010 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The March 2010 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (35 decibel puretone threshold average, and 100 percent speech discrimination), and a numeric designation of VIII for the left ear (65 decibel puretone threshold average, and 48 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board finds that puretone thresholds reported on the March 2010 VA audiological evaluation was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and was not recorded at 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  Moreover, while later audiometric evaluations, both VA and private, reflect inconsistent speech discrimination testing, the March 2010 VA examiner did not indicate such, and did not certify that speech discrimination testing during this examination was not appropriate.  See 38 C.F.R. § 4.85(c).

Based on all the evidence of record, lay and medical, the Board finds that a compensable evaluation is not warranted for bilateral hearing loss at any point during the initial rating period.  The Board finds that audiometric testing results from the March 2010 VA examination are probative and included adequate testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The record does not otherwise contain valid audiometric testing that may be used in evaluating the Veteran's current disability.

The Veteran has provided lay testimony in support of his claim during the June 2013 Board videoconference hearing, and testimony was also provided by his wife.   Lay testimony describes the Veteran's functional limitations related to hearing people, specifically with hearing and speech discrimination, and the Veteran has reported that he has difficulty hearing a radio which he carries with him at work as a security guard and difficulty hearing over the phone.  The Veteran and his wife are competent to describe the effects of the Veteran's hearing loss on his employment and daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The March 2010 VA examination report included a thorough hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  As discussed below, subsequent results from testing on a November 2011 VA examination, and during subsequent VA and private audiological evaluations for hearing aids indicate that the Veteran's testing results were inconsistent and invalid.  Thus, the Board finds that such results could not be used in determining current hearing acuity.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation for bilateral hearing loss for any period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing people talk, difficulty hearing his radio at work, and difficulty hearing over the phone.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  While the Veteran also provided testimony identifying problems with drainage in his ear, he is not diagnosed with any ear disease related to bilateral hearing loss, and VA treatment records which include an MRI evaluation of the ear, shows that the ear is normal.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







(CONTINUED ON NEXT PAGE)


ORDER

For the entire rating period, an increased disability rating in excess of 0 percent for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


